Case 2:06-cv-03136-JS Document 41-4 Filed 01/28/21 Page 1 of 2 PageID #: 5681




                       EXHIBIT 3
           Case 2:06-cv-03136-JS Document 41-4 Filed 01/28/21 Page 2 of 2 PageID #: 5682
                                                                                    COUNTY COURT - NASSAU COUNTY
                                                                                                                          Crim. Term:    Part I
Present:
                                                                                                                           IND. #67430/88
           HON. ABBEY L. BOKLAN
                                                                                          County Judge


PEOPLE OF THE STATE OF NEW YORK                                                                               X
                                                                                                                          HONORABLE DENIS DILLON
                                                                                                              .           District Attorney
                                                                                                                          Nassau County
                                                                                                              :           Mineola, New York
                                                                                                                          By: 4rlene VanLoan, Esq.
                                                        -against-

JESSE FRIEDMAN,                                                                                                ...        JOEL RUDIN, ESQ.
                                                                                                              ..          Attorney for Defendant
                                                                                                                          110 East 59ili Street, 23rd Flr .
                                                                                              Defendant.       .          New York, New York 10022
                                                                                                              .
                                                                                                              X
                                                                                                                     ;'




                                       Based                             on       the   consent   of   the   parties,         this   Court   has   determined
                         .r ;..:.,1r            -·'• !.'' \
           ~~ 1 •.,_.!   -~~-i,:~      j        ~ •~i•\•.~
                                                                                  a Risk
  f   -~                                   1•                sJ   ,~   •·,    -




Jesse Friedman to be                                                                       Level Three ( 3 )· s·ex of fender.

                                       SO ORDERED.

                                                                                                   E N 'f E R




DATED: January 7, 2002
